Citation Nr: 1509247	
Decision Date: 03/03/15    Archive Date: 03/17/15

DOCKET NO.  11-03 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to a rating higher than 20 percent for a lower back disability, to include herniated nucleus pulposus at the L4-L5 level and degenerative disc disease.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1965 to July 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  The March 2010 rating decision continued a 40 percent disability rating for the Veteran's low back disability.  The RO stated that the Veteran had been assigned a 40 percent rating for more than 20 years, and therefore it was protected.  The code sheet associated with the March 2010 rating decision noted that the Veteran's low back disability had been assigned a 40 percent disability rating, effective May 1, 1969.  In March 2010, after receiving the rating decision, the Veteran contacted VA and stated that he was not receiving the amount of money associated with a 40 percent rating.  The RO conducted a review of his claims file as a result.  In July 2010, the RO informed the Veteran that a special review of his file was conducted and that his low back disability was assigned a 20 percent rating.  The July 2010 rating decision stated that the March 2010 rating decision contained an error and that it "...was due to a typographical error when updating your records and resulted in an error in your notification letter.  However, this error did not change your pay status and you were not overpaid due this error."  The RO noted that a 20 percent evaluation was assigned in an October 12, 1994 rating decision.  The code sheet accompanying the July 2010 rating decision noted that the Veteran's back disability was assigned a 40 percent evaluation effective May 1, 1969, a 20 percent evaluation effective February 1, 1973, a temporary 100 percent evaluation under 38 C.F.R. § 4.30 effective February 14, 1994, and a 20 percent evaluation effective April 1, 1994.  October 1972, December 1972, and October 1994 rating decisions confirm the RO's statement.  Therefore, the issue is properly characterized as listed above.  

The Veteran testified before the Board at a June 2012 hearing conducted via videoconference.  A transcript of the hearing is of record.

The Board remanded this claim in April 2014 for further development.  Specifically, it ordered the RO/AMC to provide the Veteran with a new compensation examination to adequately asses the current severity of his disability, including whether there was any additional functional loss due to symptoms of weakness, excess, fatigability, and/or incoordination, as well as whether there was any associated bowel or bladder impairment.  Review of the resulting July 2014 VA examination reveals that there was at least substantial compliance with the remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Thus, the Board is proceeding with its adjudication of this claim.

Following the July 2014 VA examination, the RO granted the Veteran separate 40 percent ratings for radiculopathy of each lower extremity in a September 2014 rating decision.  To date, the Veteran has not submitted a notice of disagreement with respect to this decision; thus these ratings are not on appeal and will not be considered in the decision below.  

The issue of entitlement to service connection for hemorrhoids, to include as secondary to the Veteran's service-connected low back disability has been raised by the record in his June 2012 hearing testimony, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1. The Veteran's low back disability is manifested by chronic pain, painful and limited motion, weakness, and fatigue, with forward flexion to, at worst, 70 degrees; it is not manifested by ankylosis or incapacitating episodes.

2. He has erectile dysfunction, which is associated with his low back disability.

3. He has bladder dysfunction, which is associated with his low back disability.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 20 percent for a low back disability have not been met. 38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 5243 (2014).

2. The criteria for a separate rating for erectile dysfunction associated with his low back disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.7, 4.71a Note (1) (2014).

3. The criteria for a separate rating for bladder dysfunction associated with his low back disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.7, 4.71a Note (1) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the electronic claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  See id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show with respect to the claim on appeal.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id. 

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id. 

I. The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014), sets forth VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).  In order to satisfy its duty to notify the claimant under the VCAA, the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  All notice under the VCAA should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  However, the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370 (2006). 

With regard to the Veteran's increased rating claim, the Court has held that in order to satisfy the first notice element in an increased rating claim, VA must notify the claimant that he needs to provide or request VA to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability at issue.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 97-103 (2010); Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 (2008) (Vazquez-Flores I), overruled in part sub. nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1280-81 (Fed. Cir. 2009).  Further, the claimant must be notified that a disability rating will be determined by applying relevant diagnostic codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment.  Id.  Finally, the notice must provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Id.  The Court has held that except when VCAA notice as to how to substantiate an increased-rating claim is not provided at all, it is the claimant's burden to show that he was prejudiced by any deficiency in the notice provided.  See Vazquez-Flores, 24 Vet. App. at 106 -07. 

Here, prior to the initial rating decision in this matter, the Veteran was sent an December 2009 letter which satisfied all the above notice requirements.  Thus, the Board finds that the duty to notify has been satisfied. 

The VCAA further provides that VA has a duty to assist the veteran in the development of the claim. See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. 
§ 3.159(c) (2014).  This duty includes assisting him in obtaining service treatment records and other pertinent treatment records.  Id.  Furthermore, it also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A (2014); 38 C.F.R. §§ 3.159(c)(4), 3.326(a), 3.327 (2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the veteran's disability, a new VA examination must be conducted.  See 38 C.F.R. § 3.327(a); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Board concludes that the duty to assist has been satisfied.  The Veteran's service treatment records, VA medical records, and identified private records are in the claims file.  The Veteran has received multiple VA examinations for his back condition during the pendency of the appeal, including the July 2014 examination which occurred pursuant to the April 2014 remand.  The Board finds that the examination report is adequate for decision-making purposes, as the examiner reviewed the claims file and relevant medical history, examined the Veteran and recorded all pertinent clinical findings, and described the Veteran's disabilities and resulting functional impairment in sufficient detail to enable the Board to make fully informed decisions on the claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (quoting Green, 1 Vet. App. at 124 ).  

The Veteran testified at a hearing before the undersigned in June 2012.  The hearing focused on the elements necessary to substantiate his increased rating claim and, through his testimony, the Veteran demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  Further, the undersigned informed the Veteran that he needed to show that his disability had gotten worse, asked the Veteran about his current symptoms from his low back disability, and informed him that functional loss would be considered and that separate evaluations could be assigned for associated neurological symptoms.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); see also Procopio v. Shinseki, 26 Vet. App 76 (2012).   

The Veteran has not stated and there is other evidence indicating that there has been a material change in the severity of his low back or right knee disability since he was last examined by VA.  See 38 C.F.R. § 3.327(a) (2014).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); see also Shinseki v. Sanders, 556 U. S. 396, 129 S. Ct. 1696 (2009).

II. Higher Rating

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings. If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2014).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2014).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007). 

The Veteran's low back disability is currently rated as 20 percent disabling.  He was awarded this under the old rating criteria for Intervertebral Disc Syndrome (IVDS) found in 38 C.F.R. § 4.71a, DC 5293.  Since that time, VA has amended the DCs applicable to disabilities of the spine.  As this claim was filed after the amendments took effect, only the new criteria will be considered.  The Veteran has not requested that the old criteria be considered.  

Under the new criteria, IVDS, as well as other conditions of the spine, are to be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25 (2014). 

Under the General Rating Formula, a 20 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  The criteria for a 30 percent evaluation pertain only to the cervical spine and are therefore not applicable in this case.  A 40 percent evaluation requires forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation requires unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is warranted where unfavorable ankylosis of the entire spine is demonstrated. 

These criteria are to be applied irrespective of whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the affected area of the spine.  Id.  This is because the criteria "are meant to encompass and take into account the presence of pain, stiffness, or aching, which are generally present when there is a disability of the spine."  68 Fed. Reg. 51, 454, 51,455 (August 27, 2003) (Supplementary Information). 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  38 C.F.R. § 4.71a, DCs 5235-5243, Note (2). 

The General Rating Formula also provides that associated neurologic abnormalities are to be rated separately under the appropriate diagnostic code.  See 38 C.F.R. § 4.71a, Note (1). 

Unfavorable ankylosis is defined, in pertinent part, as "a condition in which the entire thoracolumbar spine is fixed in flexion or extension."  Id., Note (5).  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id.

The Board notes that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202, 206 -07 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 should only be considered in conjunction with the Diagnostic Codes pertaining to limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

Alternatively, the Board must also consider whether a higher rating may be assigned under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Under this formula, a 10 percent rating is warranted if incapacitating episodes have a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent evaluation is warranted if incapacitating episodes have a total duration of at least two weeks but less than four weeks during the past 12 months; a 40 percent rating is warranted if the total duration is at least four weeks but less than six weeks; and a 60 percent rating is warranted if the total duration is at least six weeks.  For purposes of assigning evaluations under Code 5243, an "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note 1 (2014).  

Turning now to the facts of the case, the Veteran had a VA examination in February 2010.  A detailed history of his lower back condition is recorded in the report, including his 1968 L5-S1 discectomy and his 1994 L5-S1 right lumbar laminectomy.  The Veteran stated that in the last six months, the back pain had become progressively worse with radicular symptoms.  His use of Naproxen was noted.  The examiner indicated that fatigue, decreased motion, stiffness, weakness, and pain were all present, but denied there were any spasms.  Prolonged standing or walking brought on a burning, achy low back pain that was further described as "moderate" and lasted for several hours on a daily basis.  The pain radiated through the Veteran's legs.  The examiner indicated there were moderate flare-ups of the Veteran's spinal conditions.  These flare-ups occurred weekly, lasted for hours at a time, and were precipitated by prolonged standing and walking.  They were alleviated by sitting down and taking medication.  The examiner denied that there were any incapacitating episodes due to the spine condition.  

Upon examination, the Veteran had normal posture, head position, and gait.  There was no gibbus, kyphosis, list, lumbar flattening, lumbar lordosis, scoliosis, or ankylosis.  The Veteran's thoracic sacrospinalis had guarding, pain with motion, and tenderness bilaterally.  His motor, sensory, and reflex exams were normal.  His range of motion measurements were as follows: flexion to 90 degrees; extension to 20 degrees; left lateral flexion to 30 degrees; left lateral rotation to 30 degrees; right lateral flexion to 30 degrees; and right lateral rotation to 30 degrees.  While there was objective evidence of pain on active range of motion, there were no additional limitations after three repetitions.  The examiner diagnosed the Veteran with lumbosacral radiculitis, status post discectomy and lumbar laminectomy.  He marked that this condition had moderate effects on shopping, while preventing the Veteran from exercising or participating in sports.  It was also marked that the Veteran was retired from his sales job since 2006. 

The Veteran had a March 2010 MRI of his lumbar spine, which showed extensive spinal stenosis in the L2-L3, L3-L4, and L4-L5 areas.  There are VA treatment records from April, June, and July 2010 noting the Veteran's chronic lower back pain and neurogenic claudication.  The records also detail the Veteran's weight loss plan.  

There are also physical therapy records from June through September 2010 regarding therapy for the Veteran's spinal stenosis.  At his June 2010 intake, the Veteran experienced pain when walking or standing for periods longer than 10 minutes.  This affected his ability to perform household activities and ambulate in the community.  A September 2010 record stated that the Veteran had accomplished decreased pain and increased functional activity level. 

He underwent a second VA examination in March 2011.  The examiner indicated the Veteran's medical records were reviewed.  A brief history of his lower back condition and surgeries was provided.  The examiner denied the Veteran had any urinary problems outside of nocturia, which occurred twice per night.  His erectile dysfunction and nocturia were noted.  Numbness, paresthesias, leg/foot weakness, falls, and unsteadiness were all denied.  The examiner marked that the Veteran had a history of fatigue, decreased motion, stiffness, weakness, spasm, and lower back spine pain.  He felt the pain when standing or walking, and it was described as sharp, severe, and constant, which occurred daily and radiated through his lower legs.  The examiner denied that there were any incapacitating episodes of spine disease.  

Upon examination, the Veteran's posture, head position, and gait were all normal.  The examiner denied the existence of all abnormal spinal curvatures in addition to any ankylosis.  There were no objective abnormalities of the cervical sacrospinalis, whereas there was pain with motion bilaterally with regards to the thoracolumbar sacrospinalis.  His thoracolumbar spine range of motion measurements were as follows: flexion to 70 degrees; extension to 20 degrees; left lateral flexion to 20 degrees; left lateral rotation to 20 degrees; right lateral flexion to 20 degrees; and right lateral rotation to 20 degrees.  While there was objective evidence of pain following the repetitive motion for both spinal segments, there were no additional limitations after three repetitions.  His reflex, sensory, and motor exams were all normal.  The results from an April 2011 MRI are included; they show that the Veteran had a metallic bullet fragment in the L2 vertebral body as well as degenerative disc disease at the L2-L3 and L5-S1 levels.  Thoracic spondylosis was also noted.  The final diagnoses in the examination report were listed as spinal stenosis, L5-S1 disc bulge, degenerative disc disease, and status-post laminectomy.  The examiner stated that these conditions caused the Veteran increased absenteeism at work; however the examiner also noted that the Veteran had been retired since 2006.  The examiner further stated that the conditions affected the Veteran's daily activities by causing him problems when bending, stooping, walking, or standing for prolonged periods.  

The Veteran had a hearing before the undersigned Acting Veterans Law Judge in June 2012.  There, he testified that he experienced back pain when standing and walking, as well as stiffness in the morning.  He stated that he had been told he had to lose a significant amount of weight.  He denied having to use any assistive devices.  He stated that when grocery shopping, he often had to find a place to sit down and take a break.  He detailed a radiating pain that traveled down into his feet on both sides.  He also stated that he would not even attempt to bend over to pick something up.  He testified that he took Naproxen daily as prescribed, as well as over-the-counter Glucosamine Chondroitin.  The Veteran then discussed bladder problems that he was experiencing, specifically constipation and hemorrhoids, which he indicated was related to his back problem.  He stated that a VA examiner also said this was the case.  He described a urinary incontinence problem when he was too far from a bathroom.  

He underwent the final VA examination, this time for the thoracolumbar spine exclusively, in July 2014.  The examiner indicated the complete claims file was reviewed.  She diagnosed the Veteran with degenerative arthritis of the spine, spinal stenosis, and status-post lumbar disc surgery with bilateral lower extremity sciatic nerve radiculopathy.  The Veteran reported that flare-ups of his conditions had functional impact; specifically he stated that severe pain occurred with prolonged standing and walking that ultimately became unbearable.  

His range of motion measurements were as follows: flexion to 80 degrees with no objective evidence of painful motion; extension to 20 degrees with painful motion beginning at 20 degrees; left lateral flexion to 30 degrees with painful motion beginning at 30 degrees; left lateral rotation to 30 degrees with no objective evidence of painful motion; right lateral flexion to 30 degrees with painful motion beginning at 30 degrees; and right lateral rotation to 30 degrees with no objective evidence of painful motion.  He was able to perform repetitive-use testing and his measurements were the same as above.  The examiner specifically denied that there was any additional limitation in range of motion following the repetitive-use testing.  The examiner did indicate that functional loss and/or functional impairment was present, with contributing factors of less movement than normal, more movement than normal, pain on movement, and lack of endurance.  The examiner denied there were any spasms present.  His muscle strength testing revealed active movement against some resistance for hip flexion, knee extension, ankle plantar flexion, ankle dorsiflexion, and great toe extension.  He had absent reflexes bilateral for his knees and ankles.  His sensory exam was normal except for the left lower leg/ankle and foot/toes, which showed decreased sensation to light touch.  

The Veteran exhibited severe radicular pain and paresthesias in the bilateral lower extremities.  He exhibited moderate numbness in the right lower extremity and severe numbness in the left lower extremity.  The examiner indicated that the sciatic nerve roots were involved on both sides, and characterized the overall nature of the radiculopathy as severe.  The presence of ankylosis was denied.  The examiner also explicitly denied that the Veteran had any other neurologic abnormalities or findings related to his thoracolumbar spine condition, such as bowel or bladder problems or pathologic reflexes.  The examiner did indicate that IVDS was present, but denied that it caused any incapacitating episodes over the past 12 months.  The Veteran's surgical scar was noted, but the examiner denied that it was painful, unstable, or greater than 39 square centimeters in total area.  The examiner also marked that arthritis was documented by the imaging studies available for review.  The examiner marked that the spine conditions had a functional impact on his ability to work in that he could not perform prolonged standing, walking, heavy lifting, pushing, or pulling.  

The examiner declined to opine as to the amount of additional loss of range of motion the Veteran's conditions could cause in flare-ups over time, as doing so would require mere speculation.  She based this on the clinical presentation of the Veteran, her examination findings, and the reports included in the claims file.  Although not probative, her speculative statement is adequate because she provided reasons for why she was unable to provide an opinion.  

After review of the above evidence, the Board must deny the Veteran's claim for a higher rating for his lower back condition.  At no point during the relevant period has the Veteran exhibited forward flexion of the thoracolumbar spine to 30 degrees or less.  This is taking into account the DeLuca criteria of functional impairment, as there is no objective evidence of record that indicates such impairment limited the Veteran's forward flexion to 30 degrees or less including after repetitive use testing.  While the Veteran may experience flare-ups, the evidence does not show that his overall level of disability is worse than the 20 percent evaluation already assigned.  His symptoms and functional impairment, including pain, weakness, fatigability, and incoordination, are expected concomitants of the criteria upon which the 20 percent rating has been assigned.

The only other basis upon which higher ratings may be assigned under the General Rating Formula is the presence of ankylosis.  See 38 C.F.R. § 4.71a.  The Veteran retains mobility in his thoracolumbar spine.  Therefore, he does not have ankylosis.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996); Lewis v. Derwinski, 3 Vet. App. 259 (1992) (indicating that ankylosis is complete immobility of the joint in a fixed position, either favorable or unfavorable).  In this case, as there is no evidence of favorable or unfavorable ankylosis of the spine during the pendency of this claim, a rating in excess of 20 percent may not be assigned based on this criteria.  As the 40 percent evaluation is the maximum for limitation of motion without ankylosis, further DeLuca consideration is not warranted.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

Additionally, a rating higher than 20 percent under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  While the July 2014 examiner did indicate that the Veteran had IVDS, she denied that he had had any incapacitating episodes in the previous 12 months.  There is no evidence of any incapacitating episodes elsewhere in the claims file.  

The General Rating Formula also provides that associated neurologic abnormalities are to be rated separately under the appropriate diagnostic code.  See 38 C.F.R. § 4.71a, Note (1).  As discussed above, the Veteran was granted separate ratings for his right and left radiculopathy based on the results of the July 2014 VA examination.  The Veteran has not appealed this evaluation.  As such, the evaluations of radiculopathy of the lower extremities are not before the Board.  

The March 2011 examination did note that the Veteran suffered from erectile dysfunction and nocturia twice a night.  The examiner specifically denied that these conditions were "unrelated to the claimed disability."  Thus the examiner linked the erectile dysfunction and nocturia to the lower back condition.  Therefore, the Board is granting the Veteran separate ratings for these additional neurologic manifestations.

The Board has also considered whether the Veteran's claim should be remanded to be referred for consideration of an extraschedular rating.  See 38 C.F.R. § 3.321(b) (2014); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun, 22 Vet. App. at 114.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2014). 

In this case, the Board finds that remand for referral for extraschedular consideration is not warranted.  As shown above, the Veteran's low back disability is manifested by chronic pain, limited and painful motion, stiffness, and fatigue, all of which are addressed by the General Rating Formula under 38 C.F.R. § 4.71a, and sections 4.40 and 4.45 of the regulations.  The Board notes that separate ratings have been granted for erectile and bladder dysfunction as separate neurological manifestations of his low back disability.  As noted above, the Board has referred a claim for service connection for hemorrhoids, to include as secondary to his service-connected back disability to the RO for initial adjudication.  Accordingly, a comparison of the Veteran's disability with the schedular criteria shows that it does not present such an exceptional or unusual disability picture as to render the schedular criteria inadequate for evaluating this disability.  See Thun, 22 Vet. App. at 114.  As such, in the absence of this threshold finding, there is no need to go on to the second step of the inquiry and consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  Therefore referral for extraschedular consideration is not warranted. 

Finally, the Board notes that under Johnson v. McDonald, 762 F. 3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected symptoms experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple service-connected conditions.  

When entitlement to a total disability rating based on individual unemployability (TDIU) under the provisions of 38 C.F.R. § 4.16 is raised during the adjudicatory process of evaluating the underlying disabilities, it is part of the claim for benefits for the underlying disabilities. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  A TDIU claim is considered reasonably raised when a veteran submits medical evidence of a disability, makes a claim for the highest rating possible, and submits evidence of service-connected unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  In this case, the Veteran has not asserted, and the evidence does not show, that his service-connected disabilities have caused unemployability.  Because there is no evidence of unemployability, further consideration of entitlement to TDIU is not required.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009). 

In conclusion, the Board finds that the preponderance of the evidence weighs against assignment of a rating in excess of 20 percent for the Veteran's low back disability.  Consequently, the benefit-of-the-doubt rule does not apply, and entitlement to a higher rating is denied.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2014); Gilbert, 1 Vet. App. at 55.  However, separate ratings for his associated erectile dysfunction and bladder dysfunction are warranted.  38 C.F.R. § 4.71a, Note (1) (2014).













							(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to a rating higher than 20 percent for a lower back disability, to include herniated nucleus pulposus at the L4-L5 level and degenerative disc disease, is denied.

A separate rating for the Veteran's erectile dysfunction associated with his lower back condition is granted, subject to the laws and regulations governing the payment of monetary benefits.

A separate rating for the Veteran's bladder dysfunction associated with his lower back condition is granted, subject to the laws and regulations governing the payment of monetary benefits.


____________________________________________
D. MARTZ AMES
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


